Case 0:20-cv-60853-RAR Document 23 Entered on FLSD Docket 07/25/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 20-CIV-60853-RAR

  FEDIA SAMEDY,

          Plaintiff,

  v.

  ACCOUNTS RECEIVABLE
  RESOURCES, INC.,

        Defendant.
  ____________________________________/

                  ORDER REQUIRING REVISED VERIFIED AFFIDAVIT
                REGARDING INJURY-IN-FACT FOR ARTICLE III STANDING

          THIS CAUSE comes before the Court upon the Affidavit of Fedia Samedy [ECF No. 22]

  (“Plaintiff’s Affidavit”), filed on July 23, 2020. On July 10, 2020, in light of the Eleventh Circuit’s

  decision in Trichell v. Midland Credit Mgmt., Inc., No. 18-14144, 2020 WL 3634917 (11th Cir.

  July 6, 2020), the Court entered an Order Requiring Verified Affidavit Regarding Injury-In-Fact

  for Article III Standing [ECF No. 16] (“Order”). As discussed in the Order, Trichell held that to

  have standing to pursue claims under the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C.

  section 1692 et seq., a plaintiff must allege that he or she was in fact misled by the debt collection

  letter, not just that the letter creates a risk of misleading consumers in general. See Trichell, 2020

  WL 3634917 at *6-7. Trichell made clear that a risk of harm to a plaintiff that “dissipated before

  the complaint was filed” is insufficient to establish Article III standing. Id. at *8. Accordingly,

  the Order required Plaintiff to file a verified affidavit explaining in detail the concrete,

  particularized injury Plaintiff suffered as a result of receiving the allegedly misleading debt

  collection letter.
Case 0:20-cv-60853-RAR Document 23 Entered on FLSD Docket 07/25/2020 Page 2 of 2



         Plaintiff’s Affidavit indicates that the debt collection letter “pushed [Plaintiff] over the

  edge,” Plaintiff’s “head started pounding,” Plaintiff “became nauseous,” and Plaintiff was

  “simultaneously angry and scared.” Plaintiff’s Affidavit ¶ 8. However, Plaintiff’s Affidavit fails

  to allege that Plaintiff was in fact misled by the debt collection letter and suffered a particularized,

  concrete injury that had not “dissipated before the complaint was filed.” Trichell, 2020 WL

  3634917 at *8. Plaintiff’s Affidavit is therefore insufficient to establish Article III standing under

  the standard set forth in Trichell. Accordingly, it is hereby

         ORDERED AND ADJUDGED that Plaintiff shall file a revised verified affidavit on or

  before July 29, 2020 explaining in detail whether and how Plaintiff was misled by the debt

  collection letter. If the revised affidavit fails to satisfy the standard set forth in Trichell for

  establishing Article III standing in FDCPA cases, the Court will dismiss Plaintiff’s Complaint

  without further notice.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 24th day of July, 2020.




                                                         _________________________________
                                                         RODOLFO A. RUIZ II
                                                         UNITED STATES DISTRICT JUDGE

  cc:    counsel of record




                                               Page 2 of 2
